By the Court, Sawyer, J.:
The only point made in this case is, that the record is wanting in certainty, _ and that the judgment should be reversed on that ground. The defendant was indicted under the name of Ah Keet. Upon his arraignment he stated his true name to be Ah Kim, and in pursuance of the statute this name was, by order of the Court, substituted for Ah Keet, and, the proceedings subsequently had under that name. The jury, however, in rendering the verdict, prefixed the original title of the cause—•“ People v. Ah Keet ”—and said: “ We, the jury, find defendant guilty as charged in the indictment.” The judgment is properly entitled, and is pronounced against the defendant by the name Ah Kim. The mistake of the jury in prefixing 'the original title of the case to their verdict is of no consequence. The ease of Ah Kim was the one tried and submitted to them, and there was no necessity for prefixing the title to the verdict, and it may be treated as surplusage. (People v. Boggs, 20 Cal. 435.) They found the defendant guilty, and the judgment is against the defendant by his proper name. The entire record shows with certainty who was tried and convicted, and there can be no difficulty in identifying the real defendant by the record.
Judgment affirmed.
Mr. Justice Rhodes expressed no opinion.